DETAILED ACTION
Status of Application: Claims 1-17, 29, 33 and 35 are present for examination at this time.  
Claims 1-2, 8-12, 15-17, 29, 33, and 35 are rejected.
Examiner notes Applicant’s remarks dated 8/26/2022 specifically that the term “interpretation” was a poor translation that should have read “explanation”.  This clarification has been applied to the claim interpretations below.  The “explanation” is akin to information presented in tour guide terminals among other devices.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-12, 15-17, 29, 33, and 35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by “Electronic Guide System, Contents Server For Electronic Guide System, Portable Electronic Guide Device, And Information Processing Method For Electronic Guide System” by Kobuya US20040078813A1.

With regard to claims 1 and 11, Kubuya discloses an automatic method (and related automatic method of Claim 11) implemented by an terminal, the method comprising:	establishing communication with a presentation terminal and acquiring a terminal identifier of the presentation terminal (Kobuya at Fig 11 and ¶¶197-200 where the user connects to the content server via the internet and registers to use the service.  A user ID is associated with each terminal.  Also see ¶¶63-65 for more information about how identifiers are associated with the user at terminal.)	
and uploading the terminal identifier to a server and receiving returned content information comprising an explanation content which matches a presentation content of the presentation terminal (Kobuya at ¶¶206-212 where the user previews tour content from the content server which is then returned to the terminal).

With regard to claim 8 ,  Kobuya discloses the method according to claim 1, wherein the content is changeable according to the presentation content (Kobuya ¶¶85,96 where the content can be updated.  Updating is a change.)
With regard to claim 9 , The method according to claim 1, wherein the content comprises at least one of a text content, a voice content, an image content, a video content, coupons, discount cards, and products (Kobayu at ¶¶73 and 96, inter alia, where the content can be text.)
With regard to claim 10 , The method according to claim 1, further comprising:	outputting the content by means of one or more of voice playback, text display, and image display (Kobayu at Fig 16 and ¶233 where the contents are displayed on the terminal’s screen).
With regard to claim 12 , The method according to claim 11, further comprising:	receiving presentation content update information of the presentation terminal, wherein the presentation content update information comprises the terminal identifier of the presentation terminal and an updated presentation content of the presentation terminal (Kobuya at ¶¶85, 96 where the content and user identifier associated with preference choices can update the content based on those preferences and return the latest guide information to the terminal.);	and parsing the presentation content update information, and updating a matching relationship between the terminal identifier and the presentation content of the presentation terminal which is stored locally (Kobuya at ¶¶85, 96 where the content and user identifier associated with preference choices can update the content based on those preferences and return the latest guide information to the terminal.)
With regard to claim 15, Kobuya discloses an automatic explanation method implemented by a presentation terminal, the method comprising: transmitting a broadcast signal according to a first preset period Kobuya at ¶147 for transmissions at preset intervals.  Also see Fig 11 and ¶¶197-200 where the user connects to the content server via the internet and registers to use the service.  A user ID is associated with each terminal.  Also see ¶¶63-65 for more information about how identifiers are associated with the user at terminal.);
receiving a matching request from an explanation terminal (Kobuya at Fig 11 and ¶¶197-200 where the user connects to the content server via the internet and registers to use the service by matching a user ID to the terminal against information in a database).  A user ID is associated with each terminal.  Also see ¶¶63-65 for more information about how identifiers are associated with the user at terminal.); and
establishing communication with the explanation terminal and transmitting a
terminal identifier to the explanation terminal (Kobuya at Fig 11 and ¶¶197-200 where the user connects to the content server via the internet and registers to use the service.  A user ID is associated with each terminal.  Also see ¶¶63-65 for more information about how identifiers are associated with the user at terminal.).
	establishing communication with a presentation terminal and acquiring a terminal identifier of the presentation terminal (Kobuya at Fig 11 and ¶¶197-200 where the user connects to the content server via the internet and registers to use the service.  A user ID is associated with each terminal.  Also see ¶¶63-65 for more information about how identifiers are associated with the user at terminal.)	and uploading the terminal identifier to a server and receiving returned content information comprising an explanation content which matches a presentation content of the presentation terminal (Kobuya at ¶¶206-212 where the user previews tour content from the content server which is then returned to the terminal).

With regard to claim 16 , The method according to claim 15, further comprising:	updating a presentation content according to a second preset period, or receiving an instruction to update the presentation content and updating the presentation content (Kobuya at ¶¶85,96 where the content can be updated.  Updating is a change.);	and transmitting presentation content update information to a server, wherein the presentation content update information comprises the terminal identifier of the presentation terminal and the updated presentation content of the presentation terminal (Kobuya at¶¶85,96 where the content can be updated.  Updating is a change.).
With regard to claim 17 , An terminal, comprising:	at least one processor;	and a memory communicatively connected to the at least one processor, wherein the memory has stored thereon instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, to perform the method of Claim 1 (Kobayu at ¶¶146-151 where the system has a CPU that can perform the steps disclosed in the reference).

With regard to claim 29 , A server, comprising:	at least one processor;	and a memory communicatively connected to the at least one processor, wherein the memory has stored thereon instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, enable the at least one processor to perform the method of claim 11 (See Kobuya at ¶¶100, 105, and 125).

With regard to claim 33 , A presentation terminal, comprising:	at least one processor;	and a memory communicatively connected to the at least one processor, wherein the memory has stored thereon instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, to perform the method of Claim 15 (See Kobuya at ¶¶100, 105, and 125 and ¶¶146-151 where the system has a CPU that can perform the steps disclosed in the reference).

With regard to claim 35 , An automatic system, comprising:	the terminal according to claim 17 a server comprising:	at least one processor (See Kobuya at ¶¶100, 105, and 125 and ¶¶146-151);	and a memory communicatively connected to the at least one processor, wherein the memory has stored thereon instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, enable the at least one processor to:	receive a terminal identifier of a presentation terminal (Fig 11 and ¶¶197-200 where the user connects to the content server via the internet and registers to use the service.  A user ID is associated with each terminal.  Also see ¶¶63-65 for more information about how identifiers are associated with the user at terminal.);	determine a presentation content of the presentation terminal corresponding to the terminal identifier (Kobuya at ¶¶206-212 where the user previews tour content from the content server which is then returned to the terminal).;	determine content information which matches the presentation content (Kobuya at ¶¶206-212 where the user previews tour content from the content server which is then returned to the terminal).
and return the content information (Kobuya at ¶¶206-212 where the user previews tour content from the content server which is then returned to the terminal).;	and a presentation terminal comprising:	at least one processor ¶¶146-151 where the system has a CPU that can perform the steps disclosed in the reference.);	and a memory communicatively connected to the at least one processor, wherein the memory has stored thereon instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, enable the at least one processor to:	transmit a broadcast signal according to a first preset period ¶¶146-151 where the system has a CPU that can perform the steps disclosed in the reference).;	receive a matching request from an terminal ¶¶146-151 where the system has a CPU that can perform the steps disclosed in the reference).;	and establish communication with the explanation terminal and transmit a terminal identifier to the terminal ¶¶146-151 where the system has a CPU that can perform the steps disclosed in the reference).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. All obviousness rationales stated below are rationales that would have been obvious prior to the earliest effective filing date of the application.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobuya in view of “Communications Devices, Infrastructure Equipment, Location Servers And Methods” by Wakabyashi et al., US2021/0084577A1 (“Wakabayashi”).

With regard to claim 2 ,  while Kobuya discloses the method according to claim 1, Kobuya does not explicitly state that which is known in the art as taught by Wakabyashi. Wakabyashi discloses wherein the step of establishing communication with the presentation terminal comprises:	receiving a broadcast signal transmitted by the presentation terminal (Wakabayashi ¶65 where the user terminal uses broadcast signal strength measurements to establish bearer setup, i.e., communication between the terminal and the access point, and establishes that connection if the signal strength is satisfactory a “trigger condition”.);	determining whether signal strength of the broadcast signal satisfies a first strength threshold (Wakabayashi ¶65 where the user terminal uses broadcast signal strength measurements to establish bearer setup, i.e., communication between the terminal and the access point, and establishes that connection if the signal strength is satisfactory a “trigger condition”.);	and establishing communication with the presentation terminal if the signal strength of the broadcast signal satisfies the first strength threshold (Wakabayashi ¶65 where the user terminal uses broadcast signal strength measurements to establish bearer setup, i.e., communication between the terminal and the access point, and establishes that connection if the signal strength is satisfactory a “trigger condition”.);
Reasons to Combine: First it should be noted that Wakabyashi is using signal strength from the access node to the terminal which is the reverse direction of the claim, but to one of ordinary skill in the art the principle is the same and would be obvious to modify Wakabyashi for this claim.  The concept is that in a two-way communication at least one of the endpoints measures the connection to gauge an indicator or indicators of communication quality and making sure they are acceptable before formalizing a connection. One of ordinary skill in the art would know that a disclosure that discusses doing this at the access node versus the terminal would cause that same person of ordinary skill in the art to consider performing the same functions at the terminal instead.
	Kobuya and Wakabyashi are from similar fields of endeavor in that they relate to providing data from a server to a user terminal.  Wakabyashi at ¶¶42-44 provides motivation to combine the techniques of Wakabyashi with a user terminal to ensure a better communication session:
“[0042] In conventional geo-fence applications like mobile coupons, when a customer reaches the entrance of the building, the route guidance is finished. The cellular coverage is usually good at the entrance of the building. Customers may receive shopping coupons or some kind of promotional code when near to or approaching a shop, so as to entice the customers to visit the shop. Therefore, indoor coverage is not so critical for these types of application.

[0043] On the other hand, with new applications such as O2O e-commerce, a customer may use smartphones or communications devices inside the shop, because the purpose of O2O is to promote the purchase/support the selection of a product when the customer is directly in front of a physical product. Therefore, indoor coverage on the spot is very critical for this type of application. In short it may happen that even if the accurate location for the product of interest is specified, no communication to acquire any information relating to the product of interest may be possible.

[0044] Certain triggers are considered for such applications. One of these is a trigger of communication. This comprises details relating to where and when it required for the communications device to communicate with the network, and which communications system or protocol/technology should be used at that time. Suitable trigger positions here are likely to be different to those which may trigger a change in positioning techniques, because the accurate indoor positioning methods are independent from the cellular coverage.”

Therefore, it would have been obvious to one of ordinary skill in the art to combine Kobuya with Wakabyashi for the reasons stated above.

Documents Considered but not Relied Upon
The documents below were considered.

“Integration Of Location Logs, GPS Signals, And Spatial Resources For Identifying User Activities, Goals, And Context” by Krumm et al., US 2007/0006098A1 (“Krumm”) 
“Location Aware Mobile Device” by Forstall et al.,US 20090005080A1 (“Forstall”).

Both references disclose using a terminal device as a type of tour guide.  It appears that the references could have been combined to disclose the independent claims.

Conclusion

Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2825